Lithuania welcomes this
effort — the most extensive and ambitious ever made —
to renew the United Nations. We must ensure that the
summit commitments we all have undertaken are
implemented and that they produce real and tangible
results, in order to improve the Organization’s capacity
to act adequately, effectively, expeditiously and in the
best interests of us all. Their implementation should
also enable us to give hope to the vulnerable and the
destitute and to make the world a better place for all.
We welcome the affirmation by the outcome
document of the inextricable link between
development, security and human rights. That, in our
view, is a sine qua non for all our future actions. We
welcome the reaffirmation of the commitments regarding
the implementation of the Millennium Development
Goals. As a member State of the European Union, we
are proud of the Union’s commitment to double its
overall aid level by the year 2010, including a
considerable increase in aid to Africa.
We support the establishment of a Democracy
Fund for countries seeking to establish or strengthen
their democratic practices. In our view, that Fund will
contribute to maximizing the impact of development
assistance by focusing on the improvement of
governance standards. Transparent and democratic
governance practices can make quite a difference in the
performance of countries that are otherwise quite
similar in terms of their natural resources and social
structure.
We emphasize the role of international trade in
promoting economic growth and development and thus
in fighting poverty. We therefore add our voice to calls
for a rapid, ambitious and development-oriented
completion of the Doha trade round.
Furthermore, Lithuania is convinced that all
development and all relevant related strategies should
have a built-in element of environmental sustainability.
We welcome the language of the outcome document to
that effect but believe that we should go further.
In particular, we underline the importance of
going beyond Kyoto by initiating negotiations on the
development of a more inclusive and equitable
international framework for climate change beyond the
year 2012.
Lithuania welcomes the strong and unconditional
condemnation of terrorism in the outcome document.
36

We call on the General Assembly to complete, at its
sixtieth session, work on a comprehensive convention
on terrorism and on a global counter-terrorism strategy,
as proposed by the Secretary-General earlier this year.
We strongly welcome the endorsement of
“responsibility to protect” populations from genocide,
war crimes and ethnic cleansing. This is of
fundamental importance; it is an important step that
gives us hope that we shall no longer look away nor
stand idly by as entire populations are being killed.
Lithuania fully supports the proposals regarding
United Nations management reform. We hope the
blueprint to be submitted by the Secretary-General will
not fall victim to endless debates by Member States
but, rather, lead to tangible changes, improving the
Organization’s accountability, transparency, efficiency
and professionalism, while assuring the highest ethical
standards.
Too often in the past, we have seen nations
emerging from conflict lapse into disruption and chaos,
thus destabilizing entire regions. We therefore call for
rapid progress in making the Peacebuilding
Commission fully operational before the end of this
year.
While expressing our satisfaction with the
agreement to double resources for the Office of the
High Commissioner for Human Rights, we urge all
nations to take conclusive decisions in the coming
months on the basis of the wording agreed to by the
vast majority of countries in establishing a robust and
effective Human Rights Council.
At the same time, we have to admit that the
outcome document is lacking considerably in some
areas. We are well aware that the reform process is not
a one-time event. As we proceed along the path of
United Nations reform, we must make sure these areas
are not left out.
First, there is the issue of impunity. The fight
against impunity and the rendering of justice must be
part and parcel of our common efforts to improve the
human rights situation worldwide. We stress our
support for the International Criminal Court, as well as
the existing ad hoc and mixed criminal tribunals and
other mechanisms for international justice.
Secondly, there is the question of Security
Council reform which cannot be delayed further,
especially if we really care about restoring the
authority and credibility of the United Nations. The
Council’s working methods must be improved to
provide greater input from non-member States. Its
membership must be expanded in both the permanent
and non-permanent categories, with due consideration
being paid to equitable geographical representation and
the recent emergence of new international actors and
contributors. Lithuania has long supported the
candidacies of Germany and Japan as permanent
members of the Security Council. We appreciate the
aspirations of India and Brazil to undertake the
honourable responsibility of permanent membership,
and we agree that Africa’s representation in both
categories of membership is long overdue.
After 11 years of debate on the issue of Security
Council reform, it is time to admit that we are unlikely
to produce new arguments without repeating ourselves
indefinitely. Lithuania, therefore, calls on all Member
States to assume their responsibilities and to take
action.
Finally, let me touch upon the failure to agree, in
the outcome document, on the issues of non-
proliferation and disarmament. This is the major failure
of our summit, especially in the light of the unfortunate
conclusion of the Nuclear Non-Proliferation Treaty
Review Conference earlier this year. We must honour
our earlier agreements and obligations, restore
consensus and invest all our efforts in search of
agreement on this crucial issue. We therefore call on all
nations to rally around the initiative put forward by
Norway and a group of like-minded countries; we
believe this initiative could become a basis of viable
consensus and future cooperative action.
Last December, we witnessed an unprecedented
outburst of solidarity with the Asian tsunami victims.
These past few weeks, our hearts were with the people
of the United States, whose citizens saw their lives
shattered and whole communities destroyed by
Hurricane Katrina. We offered whatever assistance we
could to those affected and we extend our condolences
to all those who have suffered from this enormous
devastation.
In moments of grief and sorrow, we are one. Pain
has no nationality, no religion, no race. Similarly, we
should all be one in our solidarity. We should not have
to wait for new cataclysms and large-scale tragedies in
order to agree on the need to build a renewed United
Nations for the new century. As Secretary-General
37

Kofi Annan has repeatedly noted, in this globalized,
interrelated world, it is the collective interest that is
often in our best national interest.